Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed September 20, 2019, is acknowledged. Applicant has cancelled Claims 2, 6, 9, 11-19, 21-24, 26-28, 31-42, 44-45, 48, 50, 52-61, 63-68, 70-72, 74-76, 78-89, and 91-94, amended Claims 1, 3-5, 7-8, 10, 20, 25, 29-30, 43, 46-47, 49, 51, 62, 69, 73, 77, and 90, and added new claims, Claims 95-96.
	Claims 1, 3-5, 7-8, 10, 20, 25, 29-30, 43, 46-47, 49, 51, 62, 69, 73, 77, 90, and 95-96 are pending. 

Priority
This application is a 371 of PCT/US2017/63133, filed on November 22, 2017. Applicant’s claim for the benefit of a prior-filed application provisional applications 62/523,212 filed on June 21, 2017, 62/503,196 filed on May 8, 2017, 62/435,266 filed on December 16, 2016, and 62/425,996 filed on November 23, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Specification
1. 	The disclosure is objected to because of the following informalities: the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code ([00214, 433, 603, 604, 609, 624, 626, 632], pg 250, line 2). 
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the 

2. 	The disclosure is objected to for the following reason: this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the specification that lack sequence identifiers. 
Applicant’s attention is drawn, in particular, to the following locations in the instant specification:
Figures 2B, 2C, 4, 16B, 19B, and 20B disclose a plurality of amino acid sequences whose corresponding SEQ ID NO’s are not disclosed in the Figure(s) nor Figure legend(s), respectively. 
[0074, 403, 408, 409, 423, 460, 476, 564, 570, 587, 588, 592, 649, 653, 668, and 705] each disclose one or more amino acid sequences whose corresponding SEQ ID NO’s. 
Table 8: nucleotide sequences with their corresponding SEQ ID NO’s. 
 Each nucleotide and/or amino acid sequence that meets the minimum length threshold must have its SEQ ID NO: in parenthesis next to each occurrence, i.e. GPGPG (SEQ ID NO:56). 
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier,("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP §2422.02. 
It is often convenient to identify sequences in figures by amending the Brief Description of the Drawings section (see MPEP 244.02). If the sequences are already present in the sequence listing, it would be remedial to amend the Brief Description of the Drawings or specification to include the appropriate sequence identifiers. Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825. Any response to this office action that fails to meet all of these requirements will be considered non-responsive. 
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."
Note that if the SEQ.txt file was received via EFSWeb and the text file meets the requirements for the paper copy and CRF, no statement is required.

Claim Objections
3. 	Claims 5, 8, 46, 51, 73, 77, and 90 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	The claims recite a plurality of ‘optionally’ clauses and/or alternative structural embodiments and/or method steps, each of which should be separated by line indentation.
	Appropriate correction is required. 

4. 	Claims 3-4, 10, and 29 are objected to because of the following informalities:
The claim(s) fail to follow the standards or format for U.S. applications. 
Claims 3 and 10 fail to recite the SEQ ID NO corresponding to the positively recited amino acid sequence GPGPGP. See Claim 1, for example.
Claims 4 and 29 fail to recite the SEQ ID NO corresponding to the positively recited amino acid sequence PADRE. See Claim 1, for example.
Appropriate correction is required.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

5. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-5, 7-8, 10, 20, 25, 29-30, 43, 46-47, 49, 51, 62, 69, 73, 77, 90, and 95, drawn to a chimpanzee adenovirus vector comprising a neoantigen cassette, the neoantigen cassette comprising:
(1) a plurality of neoantigen-encoding nucleic acid sequences derived from a tumor present within a subject, the plurality comprising: 
at least two tumor-specific and subject-specific MHC class I neoantigen encoding nucleic acid sequences each comprising:

	a method of making said vector, and therapeutic method(s) of using said vector comprising the step of administering said vector to a subject in need.

Group II, claim(s) 96, drawn to a method of inducing an immune response in a subject to one or more antigens, the method comprising administering to the subject:
(1) a chimpanzee adenovirus vector comprising one or more sequences encoding the one or more antigens, and
(2) a self-replicating RNA (srRNA) vector comprising one or more sequences encoding the one or more antigens.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature is a chimpanzee adenoviral vector encoding at least one antigen. Binder et al (U.S. 2015/0125465; published May 7, 2015; of record) is considered relevant prior art for having disclosed a chimpanzee adenovirus vector encoding at least two immunogenic prostate-associated antigens (PAA) neoantigenic peptides [0004, 14]. Thus, the common technical feature is not a special technical feature as it does not make a contribution over the prior art. 
The special technical feature of Group I, not required by Group II, is the first and second MHC class I neoantigens, each comprising at least one alteration distinct from the corresponding wildtype peptide sequence. The special technical feature of Group II, not required by Group I, is the administration of a self-replicating RNA vector. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633